228 U.S. 592 (1913)
SCHWARTZ
v.
ADAMS.
WEINER
v.
ADAMS.
Nos. 240, 241.
Supreme Court of United States.
Submitted April 21, 1913.
Decided May 12, 1913.
APPEALS FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
Mr. Joshua Freeman Grozier and Mr. John A. Deweese for appellant.
Mr. Assistant Attorney General Harr for appellee.
MR. JUSTICE HOLMES. In accordance with a stipulation of counsel the same judgment will be entered in the above cases as in Bugajewitz v. Adams, ante, p. 585.
Judgments affirmed.